                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

   DAVID MICHAEL BLEVINS,                        )
                                                 )
          Petitioner,                            )
                                                 )
   v.                                            )      No.    2:19-CV-090-RLJ-CRW
                                                 )
   GEORGIA CROWELL,                              )
                                                 )
           Respondent.                           )

                                      JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed contemporaneously with this

  order, Respondent’s motion to dismiss this action as moot due to the death of Petitioner [Doc. 16]

  is GRANTED and this pro se petition for a writ of habeas corpus is DISMISSED as moot. The

  Clerk is DIRECTED to close the file.

         IT IS SO ORDERED.

                                                              ENTER:

                                                                     s/ Leon Jordan
                                                               United States District Judge



  ENTERED AS A JUDGMENT
     s/ LeAnna R. Wilson
     CLERK OF COURT




Case 2:19-cv-00090-RLJ-CRW Document 19 Filed 09/09/21 Page 1 of 1 PageID #: 1049
